Citation Nr: 0516266	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-20 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was before the Board in August 2004 and was 
remanded for the purpose of affording the veteran a VA 
audiological examination.

In March 2004 the veteran presented testimony at a video 
conference hearing before the undersigned Veterans' Law 
Judge; a transcript of that hearing is of record.


FINDING OF FACT

Hearing loss and tinnitus were not present during the 
veteran's active military service or within one year 
thereafter, and are not otherwise shown to be related to the 
veteran's military service or to any incident during service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in January 2003, 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board here notes that VCAA 
notice in this case was provided to the veteran prior to the 
initial AOJ adjudication denying the claim on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, in 
September 2004 VA obtained a medical opinion to assist in 
answering the medical questions presented in this appeal.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

The veteran contends that his hearing loss and tinnitus are 
related to acoustic trauma he suffered from weapons fire 
while serving on a Navy gunship.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reveal no complaints or diagnoses of 
hearing loss or tinnitus.  The veteran's December 1977 
service separation examination noted that the veteran's ears 
(including auditory acuity) were normal.  The veteran denied 
hearing loss or problems with his ears on the medical history 
portion of his December 1977 service separation examination.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  The veteran's hearing has been 
within the above VA definition of normal limits throughout 
service and on VA audiological examinations after discharge, 
including in July 1989, December 2002, and September 2004.  
Consequently, service connection for hearing loss is not 
warranted.

While the medical records indicate that the veteran currently 
suffers from tinnitus, clinical evaluation performed at the 
veteran's December 1977 service separation examination noted 
no such disability.  In fact, the veteran specifically denied 
any problems with his ears at the time of his separation from 
service.  Tinnitus was also not complained of or noted on the 
July 1989 VA examination.  Further, a VA physician (September 
2004) has indicated, upon a review of the veteran's claims 
file, that the veteran's tinnitus is not related to his 
military service.  The Board observes that there is no 
contrary opinion of record.

As the medical records reveal that the veteran was not 
diagnosed with tinnitus within one year of his separation 
from active duty service, entitlement to service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 
are not for application in this case.

The Board has also considered the veteran's statements and 
his March 2004 video hearing testimony, which have been given 
weight as to his observation for symptoms and limitations 
caused by his hearing loss and tinnitus.  It does not appear, 
however, that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
the disabilities on appeal is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


